DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 91-98, 100, 101 and 111-124 are pending in this application, Claims 94, 95 and 98 are acknowledged as withdrawn, Claims 91-93, 96, 97, 100, 101 and 111-124 were examined on their merits.

The rejection of Claims 96, 97, 100, 101, 103, 104, 107 and 108 are under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claims filed 07/11/2022.

Claim Interpretation

Claim 91 recites the term “volatile compound’. The instant disclosure does not define the term and therefore it has been given its broadest, reasonable interpretation of a gaseous or vaporous compound. 
As an odorant is a gaseous or vaporous compound form which has an odor, the Examiner has interpreted an “odorant” and being a “volatile compound’.  

Claims 118 and 120 both recite “neuron shell”.  The Specification does not define the term, which is not used in the prior art.  The only mention of the term in the disclosure is at Paragraph [00162] which references numbers in Fig. 1.  For purposes of examination, the term has been given its broadest, reasonable interpretation of an enclosure with openings comprising electrodes and one or more neurons. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 91, 92, 93, 96, 97, 100, 101, 111, 113, 115 and 116 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Smela et al. (US 2006/0172279 A1), in view of Lerner et al. (WO99/51777), Hung et al. (US 2009/0023608 A1), all cited in the IDS, and Costanzo et al. (US 2016/0051815 A1).



With regard to Claim 91, Smela et al. teaches a system comprising an
array having a plurality of chambers, a plurality of cells in each chamber (Fig. 1 and Pg. 4, Paragraph 0050]).

The reference further teaches the cells can be genetically modified to express an
exogenous odorant receptor (Pg. 13, Claims 1, 5, and 6 and Pg. 9, Paragraph [0094]),
the odorant receptors specifically binding an odorant/volatile compound (Pg. 3, Paragraphs [0033]-[0034]) and wherein the binding of the odorant/stimulus to the
odorant receptor generates an electrical signal in the genetically modified cell (Pg. 13, Claims 1 and 7).

The reference teaches that the array is adapted to transport an air sample (odorants, gases) through a semi-permeable membrane which “contains” the cell comprising chamber, so that the cell is exposed to the odorant (Pg. 3, Paragraph [0044]] and Fig. 2, #231).

The reference teaches that the array comprises a plurality of chambers, each chamber comprising sensors (thus a plurality) to measure the electrical activity of the cell (i.e., the firing of action potentials in response to a stimulus (Pg. 3, Paragraph [0045] and Fig. 2, #220), wherein the sensors may be electrodes (Pg. 5, Paragraph [0065]).

The reference also teaches suitable liquid culture mediums for use in the system (Pg. 9, Paragraph [0097] and Pg. 10, Paragraph [0099]).

The reference further teaches that the electrically active cells may be olfactory neurons (Pg. 3, Paragraph [0039]).

Smela et al. does not teach a detection system wherein the cells are in a liquid;
wherein the array has at least one perfusion channel leading into one or more of the plurality of chambers;
wherein each electrode projects into one of the chambers;
or a computer controller electrically connected to the electrode array, as now required by Claim 91.

With regard to the limitation of Claim 91, that the cells are in a liquid, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to provide a liquid medium immersing the cells because Smela et al. teaches that the cell containing chambers may have sensors associated therein to assess the medium in the chambers.  This implies that the cell containing chambers also contain a medium and the reference teaches suitable liquid mediums for use in the system.  Those of ordinary skill in the art would have found obvious the use of a liquid medium in the cell-containing chambers.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to maintain the cells viability and health in the chambers.  
There would have been a reasonable expectation of success in making this modification because the use of mediums to maintain cell health and viability is well known to those of ordinary skill in the art and because the reference discloses liquid mediums for use in the system.

With regard to the limitation of Claim 91, that the array has at least one
perfusion channel leading into one or more of the plurality of chambers, Hung et al. teaches a cell culture array comprising multiple chambers, each chamber
comprising a fluidic cross-section medium/reagent channel providing a desired flow
(perfusion) of culture medium and/or reagent to each chamber (Pg. 15, Claim 9 and Fig.
1A).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the odorant/volatile compound detection
cell-based multi-chamber array system of Smela et al. with the use of a perfusion
channel fluidically coupled to one or more of the chambers of a cell-culture array as
taught by Hung et al. because this is no more than the use of a known technique
(perfusion channels coupled to cell containers in an array) to improve a similar device
(cell culture array) in the same way (providing a desired flow/perfusion of culture
medium and/or reagent to each chamber).  Those of ordinary skill in the art before the
effective filing date of the claimed invention would have been motivated to make this
modification in order to provide a flow of culture media and/or sample to each cell
chamber.  
There would have been a reasonable expectation of success in making this
modification because both Smela et al. and Hung et al. are reasonably drawn to the
same field of endeavor, that is, recombinant cell-based arrays for the detection of
odorants/volatile compounds.

With regard to Claim 91, Costanzo et al. teaches a computer controller/processor electrically connected to a sensor array (Fig. 2, #s 200 and 210);
wherein the processor processes sensor output signals into digital encoded information (Pg. 2, Paragraph [0027]);
the sensor array comprising a plurality of individual sensors configured to detect and respond to at least one molecule or group of molecules sharing certain chemical properties in vapor form, including odor molecules and wherein when target molecules interact with the sensor the change the conductivity of the sensor and alter the amount of current that is detected (Pg. 2, Paragraph [0028]).

With regard to Claim 111, Costanzo et al. teaches a processing step wherein one or more values describing a first electrical profile are extracted (thereby generating a pattern), comparing the one or more values of the first electrical profile to one or more values of at least one other electrical values of a known vapor in a database (memory) and generating digital information (confirming) associated with one of at least one other electrical profile of a known vapor which matches said detected electrical profile (Figs. 6 and 9 and Pg. 7, Claim 4).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the odorant/volatile compound detection
cell-based multi-chamber electrode sensor array system of Smela et al. with the use of a computer controller electrically connected to the electrode array as taught by Costanzo et al. because this is no more than the use of a known technique
(computer controller electrically connected to sensors in an array) to improve a similar device (cell culture electrode array) in the same way (processing sensor output electrical signals into digital information).  Those of ordinary skill in the art before the
effective filing date of the claimed invention would have been motivated to make this
modification in order to provide a digital output from analog sensor input.  There would have been a reasonable expectation of success in making this modification because both Smela et al. and Costanzo et al. are reasonably drawn to the same field of endeavor, that is, sensor arrays for the detection of odorants/volatile compounds.

Regarding Claim 97, Smela et al. teaches the cells can have the same
or different receptors (Pg. 4, Paragraph [0050]).

Regarding Claim 100, Smela et al. teaches that individual receptors can be activated (bind) by multiple odorants/volatile compounds (Pg., 7, Paragraph [0083]).

Regarding Claim 101, Smela et al. teaches that the cells can be engineered to express one or more olfactory receptors (Pg. 9, Paragraph [0094]).

With regard to Claim 113, Smela et al. teaches a system comprising an
array having a plurality of chambers, a plurality of cells in each chamber (Fig. 1 and Pg. 4, Paragraph 0050]), the array comprises a plurality of chambers, each chamber comprising sensors (thus a plurality) to measure the electrical activity of the cell (i.e., the firing of action potentials in response to a stimulus (Pg. 3, Paragraph [0045] and Fig. 2, #220), wherein the sensors may be electrodes (Pg. 5, Paragraph [0065]).  As each chamber comprises an electrode sufficient to fit in a chamber sized to contain at least one micrometer sized cell, the electrodes would also be recognized by the ordinary artisan as “microelectrodes”, wherein each microelectrode would be a subset of the plurality of microelectrodes.

With regard to Claim 115, Smela et al. teaches that the receptor-comprising cell containing chambers can also contain other types of cells, such as supporting cells (Pg. 4, Paragraph [0050]), therefore in communication with each other, and wherein the chambers may have additional sensors which measure cell electrical properties as a measurement of the health of the cell and/or condition of the medium (Pgs. 3-4, Paragraph [0045]).  It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention that the sensors configured to measure electrical signals could be electrodes as the Smela et al. reference teaches electrodes are capable of detecting electrical signals (Pg. 5, Paragraph [0065]).


It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention that the electrodes configured to measure electrical properties as a measurement of the health of the cell(s) would directly measure electrical activity of all the cells, including the supporting cells in communication with the odorant-receptor expressing cells.  

Smela et al. further does not teach wherein the volatile compound comprises an
explosive, as required by Claim 92;
wherein the volatile compound comprises a drug compound, as required by Claim 93;
wherein the odorant receptors are tuned to improve detection sensitivity, as required by Claim 96;
or wherein binding of an odorant to a particular cell results in a unique signal, based on the particular cells location in the array, such that the controller can identify which cell has bound odorant, as required by Claim 116. 

With regard to the limitations of Claims 92 & 93, that the volatile compound is an explosive or drug compound, Lerner et al. teaches that the ligand which binds to an exogenous cell surface receptor may be explosives or drugs (Pg. 20, Claim
11 and Pg. 21, Claim 17).



It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the odorant/volatile compound recombinant
cell-based detection system of Smela et al. to detect the specific ligands explosives or
drugs as taught by Lerner et al. because this would allow for specific detection of
desired ligands/odorant/volatile compounds in samples.  Those of ordinary skill in the
art would have been motivated to make this modification in order to assess a sample for
the presence of explosives or drug compounds.  There would have been a reasonable expectation of success in making this modification because Smela et al. is drawn to the detection of generic ligands/odorant/volatile compounds with recombinant odorant receptor expressing cells and Lerner et al. exemplifies specific ligands/odorant/volatile compounds which can be detected by recombinant odorant receptor expressing cells.

With regard to the limitations of Claim 96, that the odorant receptors are tuned to improve detection sensitivity, Lerner et al. teaches the mutation of selected G-protein coupled receptors (GPCR) so as to alter their specificity to recognize specific chemicals with high specificity and sensitivity (Pg. 12, Lines 20-23).






It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the odorant/volatile compound recombinant cell-based detection system of Smela et al. by mutation of selected G-protein coupled receptors (GPCR) so as to alter their specificity to recognize specific chemicals with high specificity and sensitivity as taught by Lerner et al. because this would allow detection of specific odorants/volatile compounds/ligands with a high degree of sensitivity.  Those of ordinary skill in the art before the effective filing date of the claimed would have been motivate to make this modification in order to detect odorants/volatile compounds/ligands in a sample with a high degree of sensitivity and specificity.  There would have been a reasonable expectation of success in making this modification because both Smela et al. and Lerner et al. are reasonably drawn to the same field of endeavor, that is, recombinant cell-based arrays for the detection of odorants/volatile compounds.

With regard to the limitations of Claim 116, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the odorant/volatile compound recombinant cell-based detection system of Smela et al. and Costanzo et al. to detect a unique signal from the binding of odorant to a particular cell in a particular location in the array so that the processor identifies which cell has bound the odorant because this would allow the identification of which cell has bound a unique odorant and where in the microarray.  

Those of ordinary skill in the art would have been motivated to make this modification in order to assess whether a particular cell has in fact bound odorant and if not make an assessment of both the cell’s  and its associated electrodes proper functioning.  There would have been a reasonable expectation of success in making this modification because Smela et al. is drawn to the detection of generic ligands/odorant/volatile compounds with recombinant odorant receptor expressing cells using microelectrode arrays and Costanzo et al. teaches processors capable of inputting and interpreting data from such an array.  

Claims 112, 114 and 118-124 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Smela et al. (US 2006/0172279 A1), in view of Lerner et al. (WO99/51777), Hung et al. (US 2009/0023608 A1), all cited in the IDS, and Costanzo et al. (US 2016/0051815 A1), in view of Shmoel et al. (2016).

The teachings of Smela et al., Lerner et al., Hung et al. and Costanzo et al. were discussed above.

None of the above references taught wherein the one of more of the electrodes is surrounded by one of the cells, as now required by Claim 112;
wherein one or more of the electrodes is a three-dimensional electrode, as now required by Claim 114;
wherein the array comprises a neuron shell, the chambers are formed as holes extending through the neuron shell, and the electrodes are three dimensional electrodes projecting into the holes, as now required by Claim 118;
wherein the electrodes extend perpendicular to a flat surface of the neuron shell, as now required by Claims 119 and 124;
or an array having a plurality of chambers formed as openings in a neuron shell, as now required by Claim 120.

As discussed above, for purposes of examination, the term “neuron shell” has been given its broadest, reasonable interpretation of an enclosure with openings comprising an electrode and one or more neurons.  Smela et al. teaches a system comprising an array (neuronal shell) having a plurality of enclosed chambers/openings/holes extending through/within the array, a plurality odorant expressing electrically active cells in each chamber (Fig. 1 and Pg. 4, Paragraph 0050]) wherein the electrically active cells may be olfactory neurons (Pg. 3, Paragraph [0039]), therefore the prior art is deemed to meet the claimed limitation.

Shmoel et al. teaches a microelectrode array wherein 3-D electrodes perpendicular to a flat surface, are surrounded by neuronal cells (Pg. 5, Fig. 4).

The reference also teaches that 3D microelectrode arrays improve recording quality as compared to planar (2D) microelectrode arrays (Pg. 1, Abstract).

The reference further teaches that neurons which fire at very low rates or not at all (sub-threshold) are not detected by 2D planar electrodes and are not “visible” to the experimenter despite documentation that meaningful subthreshold signaling between neighboring neurons plats a critical role in neuronal network computations (Pg. 1, Lines 8-14). 

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the microarray comprising odorant receptor expressing cells and microelectrodes to measure electrical activity thereof, as taught by Smela et al., Lerner et al., Hung et al. and Costanzo et al. with the use of 3D microelectrodes as taught by Shmoel et al. because this would improve signal detection quality and detect subthreshold neuron activity.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to obtain improved detection results and detect previously undetected neuron activity.  There would have been a reasonable expectation of success in making this modification because both Smela et al. and Shmoel et al. are drawn to the same field of endeavor, that is, electrode detection of electrical signaling from neuron cells in response to stimuli.




With regard to the limitation of Claim 118, wherein the array comprises a neuron shell, the chambers are formed as holes extending through the neuron shell, and the electrodes are three dimensional electrodes projecting into the holes; it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to extend/project the 3D electrodes of Shmoel et al. into the holes/chambers of the neuron shell array of Smela et al. because this would allow contact between the electrode and the cells within the chamber.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to allow contact between electrically active cells and the sensors to detect the electrical activity thereof.  There would have been a reasonable expectation of success in making this modification because both Smela et al. and Shmoel et al. are drawn to the same field of endeavor, that is, electrode detection of electrical signaling from neuron cells in response to stimuli.

With regard to the additional limitations of Claim 120, the Examiner notes that these are identical to the limitations found in Claim 91 and are therefore obviated for the same reasoning and cited prior art as in Claim 91.





With regard to Claim 121, Costanzo et al. teaches a processing step wherein one or more values describing a first electrical profile are extracted (thereby generating a pattern), comparing the one or more values of the first electrical profile to one or more values of at least one other electrical values of a known vapor in a database (memory) and generating digital information (confirming) associated with one of at least one other electrical profile of a known vapor which matches said detected electrical profile (Figs. 6 and 9 and Pg. 7, Claim 4).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the odorant/volatile compound detection
cell-based multi-chamber electrode sensor array system of Smela et al. with the use of a computer controller electrically connected to the electrode array as taught by Costanzo et al. because this is no more than the use of a known technique
(computer controller electrically connected to sensors in an array) to improve a similar device (cell culture electrode array) in the same way (processing sensor output electrical signals into digital information).  Those of ordinary skill in the art before the
effective filing date of the claimed invention would have been motivated to make this
modification in order to provide a digital output from analog sensor input.  There would have been a reasonable expectation of success in making this modification because both Smela et al. and Costanzo et al. are reasonably drawn to the same field of endeavor, that is, sensor arrays for the detection of odorants/volatile compounds.


With regard to Claim 122, Smela et al. teaches a system comprising an
array having a plurality of chambers, a plurality of cells in each chamber (Fig. 1 and Pg. 4, Paragraph 0050]), the array comprises a plurality of chambers, each chamber comprising sensors (thus a plurality) to measure the electrical activity of the cell (i.e., the firing of action potentials in response to a stimulus (Pg. 3, Paragraph [0045] and Fig. 2, #220), wherein the sensors may be electrodes (Pg. 5, Paragraph [0065]).  As each chamber comprises an electrode sufficient to fit in a chamber sized to contain at least one micrometer sized cell, the electrodes would also be recognized by the ordinary artisan as “microelectrodes”, wherein each microelectrode would be a subset of the plurality of microelectrodes.

With regard to the limitations of Claim 123, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the odorant/volatile compound recombinant cell-based detection system of Smela et al. and Costanzo et al. to detect a unique signal from the binding of odorant to a particular cell in a particular location in the array so that the processor identifies which cell has bound the odorant because this would allow the identification of which cell has bound a unique odorant and where in the microarray.  

Those of ordinary skill in the art would have been motivated to make this modification in order to assess whether a particular cell has in fact bound odorant and if not make an assessment of both the cell’s  and its associated electrodes proper functioning.  
There would have been a reasonable expectation of success in making this modification because Smela et al. is drawn to the detection of generic ligands/odorant/volatile compounds with recombinant odorant receptor expressing cells using microelectrode arrays and Costanzo et al. teaches processors capable of inputting and interpreting data from such an array.  

Claim 117 is newly rejected under 35 U.S.C. § 103 as being unpatentable over Smela et al. (US 2006/0172279 A1), in view of Lerner et al. (WO99/51777), Hung et al. (US 2009/0023608 A1), all cited in the IDS, and Costanzo et al. (US 2016/0051815 A1), in view of Getahun et al. (2013).

The teachings of Smela et al., Lerner et al., Hung et al. and Costanzo et al. were discussed above.

None of the above references taught wherein the electrodes permit sub-threshold signals and the computer controller derives quantitative information and determines an odorant concentration, as now required by Claim 117.

Getahun et al. teaches the detectable stimulation with sub-threshold amounts of odorant sensitizes odorant receptors (Pg. 3, Fig. 1).


It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the odorant/volatile compound recombinant cell-based detection system of Smela et al. and Costanzo et al. to detect sub-threshold signals as taught by Getahun et al. and from said signals derive quantitative information and determine odorant  concentration because this would allow the sensor array to detect and quantify low levels of odorant which may be of interest at any level, such as explosive residue.  Those of ordinary skill in the art would have been motivated to make this modification in order to detect and quantitate even low concentration levels of odorants of interest.  There would have been a reasonable expectation of success in making this modification because Smela et al. is drawn to the detection of generic ligands/odorant/volatile compounds with recombinant odorant receptor expressing cells using microelectrode arrays, Costanzo et al. teaches processors capable of inputting and interpreting data from such an array and Getahun et al. teaches that odorant receptors can be sensitized with and electrical signals generated from sub-threshold levels of odorant. 

Response to Arguments

Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 



The Applicant argues that none of the cited prior art teach of success the limitations of amended Claim 91, noting that Smela appears to be drawn to a 2D electrode array.  Applicant also notes that Specification at Paragraph [00156] describes a 3D electrode resulting in a 4x signal gain (Remarks, Pg. 6, Lines 10-17).

This is not found to be persuasive for the reasoning provided in the above new rejections which obviate the limitations of amended Claim 91. 

 In response to Applicant's argument that a 3D electrode resulting in a 4x signal gain, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  See for example, Shmoel et al. whom teaches a microelectrode array wherein 3D electrodes perpendicular to a flat surface, are surrounded by neuronal cells (Pg. 5, Fig. 4).  The reference also teaches that 3D microelectrode arrays improve recording quality as compared to planar (2D) microelectrode arrays (Pg. 1, Abstract).

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        08/22/2022

/NEIL P HAMMELL/           Primary Examiner, Art Unit 1636